719 S.E.2d 623 (2011)
STATE of North Carolina
v.
Kenneth Bernard DAVIS.
No. 114A10.
Supreme Court of North Carolina.
December 8, 2011.
Bryan Gates, Winston-Salem, for Davis, Kenneth Bernard.
E. Burke Haywood, Special Deputy Attorney General, for State of NC.
Kenneth Davis, Charlotte, for Kenneth Bernard Davis.
Peter S. Gilchrist, III, District Attorney, for State of NC.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Defendant on the 18th of March 2010 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the State of NC, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 8th of December 2011."